DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2015-020009 filed February 4, 2015 as required by 37 CFR 1.55.
Claim Status
Claim 1 is amended. Claims 16 and 17 are new. Claim 3 is cancelled. Claims 1, 2, and 4-17 are pending. Claims 4-15 and 17 are withdrawn. Claims 1, 2, 4-8, and 16 are under examination.
Restriction by Original Presentation
Newly submitted claim 17 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: already examined claim 1 is a mutually exclusive species in an intermediate-final product relationship with new claim 17. The member of claim 1 is useful to make products other than the final product, such as a filter, biomedical device, bearing, or porous metal electrode, such that it is patentably distinct from the apparatus of new claim 17 that further requires a stage and a suction unit. Further, the inventions are directed to different patentable subject matter (i.e. product vs. apparatus), they have acquired a separate status in the art in view of their .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 17 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Withdrawn Claim Objections
The following claim objections are withdrawn due to amendment: 
Claim 1 lines 4-6 “a three-dimensionally shaped body configured to be placed on a stage of the three-dimensionally shaped article production apparatus” and “the three-dimensionally shaped body is configured to contact with…the stage”. 
Claim 1 line 13 “the stage includes pores provided in the thickness direction of the stage”.  
Withdrawn Claim Rejections - 35 USC § 112
The following 112 rejections are withdrawn due to amendment:
Claim 1 lines 7 and 8 "the contact surface".
Claim 1 lines 14-16 “the three-dimensionally shaped body is adsorbed onto the stage through the pores of the stage by a suction unit”.
Response to Arguments
Prior Art
Applicant’s arguments, see page 10 last full paragraph, filed December 22, 2020, with respect to the rejections of claim 1 under one of Paroda, Swanson, Guenster in view of Hofmann, or Abedini in 
	The applicant persuasively argues that amended claim 1 requires a first portion with open pores with a porosity of 10 to 30 vol% and a second portion with sealed pores, which is in contrast to the cited art.
Double Patenting
	The double patenting rejection of claims 1, 2, 4-8, and 16 over claims 1-20 of copending US App No. 15/646,486 will be maintained until it has been properly overcome.
New Grounds
In light of claim amendment and upon further consideration, a new grounds of rejection is made over Mott in view of either one of Hodge or Artz.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mott (US 3,264,720) in view of either one of Hodge (US 3,328,139) or Artz (US 2003/0180171).
Regarding claim 1, Mott teaches a porous metal object (i.e. a member) with varied permeability to control the flow of a gas there through (1:11-15, 50-55) comprising a thin sheet of stainless steel 21 (i.e. a contact surface that is treated to prevent a three-dimensionally shaped article from adhering to the contact surface) with apertures 22 coated with grains of fine stainless steel powder that are compressed on top of the sheet 21 (i.e. the three-dimensionally shaped body comprises a contact surface) to form an even layer (i.e. configured to be placed on a stage where a flat sheet shape is capable of being placed on a stage) (2:24-44, Fig. 1) where the flow rate from a given area is controlled by the openings in the impermeable metal layer (3:1-4) and the spacing of the apertures influence the gas flow from the upper surface and the presence of spots with little to no flow on the downstream side of the layer with flow of gas at point 30 (i.e. a first portion have a plurality of pores through a height of the three-dimensionally shaped body)  and no gas flow from the upper surface layer at point 32 (i.e. a second portion having a plurality of the pores sealed wherein the second portion is surrounded by the first portion) (2:45-73, Fig. 9). 
Mott is silent to the porosity of the first portion.
Hodge teaches porous metal shape with an effective porosity of about 5 to 30 percent of the bulk volume (1:10-14, 58-62) manufactured by compacting and heating metal powder (1:66-72, 2:1-6).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to make the porous metal object of Mott with a porosity of about 5 to 30 percent by volume because the resulting object can be machined, ground, and the like where the higher porosity does not form an object that is too fragile for such processing (Hodge 11:20-31) and this porosity is sufficiently permeable to allow a fluid to flow through the material (Hodge 2:22-34, 8:40-73).
As an alternative to Hodge, Artz teaches a metal foam ([0003], [0013]) of sinterable metallic powder ([0030]) with a porosity of about 20 to 70 volume percent ([0040], [0066]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to make the porous metal object of Mott with a porosity of about 20 to 70 volume percent because it provides the benefits of open porosity while maintaining the structural integrity of the object (Artz [0066]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The limitation of the member being configured to be used in a three-dimensionally shaped article production apparatus for producing a three-dimensionally shaped article by stacking a layer formed using a composition containing particles has been considered. It has been determined to recite the purpose or intended use of the instantly claimed member that does not result in a structural difference between the claimed invention and the prior art. In the instant case the structure of the prior art is substantially similar to that of the claimed invention such that the structure of the prior art is able to carry out the claimed intended use. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. MPEP 2111.02(II).
The limitation of the three-dimensionally shaped body configured to be placed on a stage of the three-dimensionally shaped article production apparatus has been considered. This limitation has been determined to be functional limitations that do not further limit the structure of the instantly claimed member. In the instant case the structure of the prior art is substantially similar to that of the claimed invention such that the structure of the prior art is able to carry out the claimed intended use. Claimed functions are presumed to be inherent where the claimed and prior art products are identical in structure. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. MPEP 2112.01(I). 
Regarding claim 2, Mott teaches a sheet (i.e. plate) (2:24-44, Fig. 1)
Regarding claim 4, Mott teaches a thin sheet 21 covering the uniformly permeable layer 20 without apertures 22 in an outer peripheral region and that the apertures 22 are spaced further apart at the edges of sheet 21, permitting less flow through a given area (2:24-44, Figs. 1-4, 9).
Regarding claim 5, Mott teaches the uniformly permeable layer 20 is made of compressed stainless steel powder that is sintered to bond the individual grains of powder together (2:27-34, Fig. 1).
Regarding claim 6, Mott teaches the porous metal layer has a pore size of less than 0.005” (127 um) and some applications require a pore size down to 0.001” (25.4 um) or smaller (3:5-15). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 7, Mott teaches the porous metal object is made to control flow of liquid there through (1:11-15, 2:34-44).
Regarding claim 16, Mott teaches the size and spacing of the apertures controls the flow through the permeable layer where apertures 22 spaced further apart at the edges of the sheet permit less flow through in a given area (2:40-44, Fig. 1), the spacing of the apertures 22 controls the gas flow to create areas of flow through the top surface at point 30 and areas with no gas flow from the upper surface at point 32 (2:45-72, Figs. 2 and 9), and the openings may be provided in patterns with different spacing, shapes, and sizes (3:54-75, 4:1-13. Figs. 3-6). Mott also teaches the bottom of the end of the uniformly permeable layer 20 is coated with a thin sheet 21 without any apertures 22 (2:24-44, Fig. 1). In light of these teachings in Mott one of ordinary skill in the art can vary the spacing, size, and shape of the apertures to control the gas flow, including creating a second portion disposed within 0.2xL mm from an outer periphery of the length L of the surface of the body through routine experimentation in the absence of unexpected results. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mott (US 3,264,720) in view of either one of Hodge (US 3,328,139) or Artz (US 2003/0180171) as applied to claim 1 above, and further in view of one of Guenster (WO 2014/049159 with citations from US 2015/0246485), Paroda (US 2016/0082670), or Lacy (US 2015/0064019).
Regarding claim 8, Mott teaches a porous metal object with varied permeability to control the flow of a gas there through (1:11-15, 50-55).
Mott is silent to using the taught metallic substrate with pores in a three-dimensionally shaped article production apparatus.
Guenster teaches using a bottom filter 3 ([0016], [0081], and Fig. 1) for stabilizing powder in a powder bed ([0011] and [0070]) in the field of additive manufacturing ([0002] and [0041]). 
As an alternative to Guenster, Paroda teaches a stage for use in a 3D printer having a plurality of openings there through ([0008] and [0009]) comprising a stage plate 202 with a plurality of openings 206 ([0024] and Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to use the porous metal object of Mott in the apparatus of either one of Guenster or Paroda because it is permeable (Mott 1:11-15, 50-55) as required in the additive manufacturing apparatus of either one of Guenster or Paroda (Guenster filter 3 Fig. 1; Paroda plate 202 Fig. 2) with advantageous control of the flow of a gas there through (Mott 1:11-15, 50-55).
As an alternative to either one of Guenster or Paroda, Lacy teaches direct metal laser melting ([0002]) of a porous material such as a metal foam that is built up then sintered ([0024]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to manufacture the member of Mott using the process of Lacy because it allows for printing of porous media with variable porosity/permeability throughout based on optimizing the cooling flow there through (Lacy [0024]). Printing the porous metal of Mott using direct metal laser melting of Lacy reads on a three-dimensionally shaped article production apparatus comprising the member of claim 1 because the apparatus is printing on the stage a porous member substantially similar to the instantly claimed member.
Claims 1, 2, 4-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mott (US 3,264,720) in view of either one of Hodge (US 3,328,139) or Artz (US 2003/0180171) and one of Paroda (US 2016/0082670), Swanson (US 2014/0178588), or Hofmann (US 2014/0202595).
In the event it is determined that the thin sheet 21 of Mott does not read on the instantly claimed contact surface, then the below rejection in view of Paroda, Swanson, or Hofmann.
Regarding claim 1, Mott teaches a porous metal object (i.e. a member) with varied permeability to control the flow of a gas there through (1:11-15, 50-55) comprising a thin sheet of stainless steel 21  with apertures 22 coated with grains of fine stainless steel powder that are compressed on top of the sheet 21 (i.e. the three-dimensionally shaped body comprises a contact surface) to form an even layer (i.e. configured to be placed on a stage where a flat sheet shape is capable of being placed on a stage) (2:24-44, Fig. 1) where the flow rate from a given area is controlled by the openings in the impermeable metal layer (3:1-4) and the spacing of the apertures influence the gas flow from the upper surface and the presence of spots with little to no flow on the downstream side of the layer with flow of gas at point 30 (i.e. a first portion have a plurality of pores through a height of the three-dimensionally shaped body)  and no gas flow from the upper surface layer at point 32 (i.e. a second portion having a plurality of the pores sealed wherein the second portion is surrounded by the first portion) (2:45-73, Fig. 9). 
Mott is silent to the porosity of the first portion.
Hodge teaches porous metal shape with an effective porosity of about 5 to 30 percent of the bulk volume (1:10-14, 58-62) manufactured by compacting and heating metal powder (1:66-72, 2:1-6).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to make the porous metal object of Mott with a porosity of about 5 to 30 percent by volume because the resulting object can be machined, ground, and the like where the higher porosity does not form an object that is too fragile for such processing (Hodge 11:20-31) and this porosity is sufficiently permeable to allow a fluid to flow through the material (Hodge 2:22-34, 8:40-73).
As an alternative to Hodge, Artz teaches a metal foam ([0003], [0013]) of sinterable metallic powder ([0030]) with a porosity of about 20 to 70 volume percent ([0040], [0066]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to make the porous metal object of Mott with a porosity of about 20 to 70 volume percent because it provides the benefits of open porosity while maintaining the structural integrity of the object (Artz [0066]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Mott is silent to the three-dimensionally shaped body comprising a contact surface that is treated to prevent the three-dimensionally shaped article from adhering to the contact surface.
Paroda teaches a stage having a plurality of openings there through ([0008], [0009]) comprising a stage plate 202 ([0024], Fig. 2) with a moveable build surface 308 made of a plastic material such as PVC or ABS with a thickness of about 4 to 10 mils that has a melting point of at least about 160°C that is vacuumed to the stage plate during operation (i.e. the contact surface being treated to prevent the three-dimensionally shaped article from adhering to the contact surface) ([0029], Fig. 3).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to coat the porous metal object of Mott with a plastic material because it protects the surface of the porous metal object from being contaminated with objects placed on top of the surface.
As an alternative to Paroda, Swanson teaches a substrate 192, 206 with a plurality of holes 196, 210 placed on a platform 66 ([0010], [0105]-[0107], [0110], [0114]-[0116], [0120], [0121], Figs. 15-21) where the substrate 192 is fabricated from materials that has low adhesion to the support such as polymeric and/or paper-based materials (i.e. treating the contact surface to prevent the three-dimensionally shaped article from adhering to the contact surface) ([0106], [0107]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to coat the porous metal object of Mott with a polymer and/or paper-based material because it is a low-cost material that has low adhesion (Swanson [0106], [0107]) that prevents exposure of the surface of the porous metal object to items placed on it.
As an alternative to either one of Paroda or Swanson, Hofmann teaches a surface with a non-stick coating that facilitates removal of solidified layers (i.e. a contact surface that is treated to prevent the three-dimensionally shaped article from adhering to the contact surface) ([0076]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Mott to apply a non-stick coating to the surface of the porous metal object of Mott in order to create a layer that does not adhere, which facilitates removal of components from the surface (Hofmann [0076]).
The limitation of the member being configured to be used in a three-dimensionally shaped article production apparatus for producing a three-dimensionally shaped article by stacking a layer formed using a composition containing particles has been considered. It has been determined to recite the purpose or intended use of the instantly claimed member that does not result in a structural difference between the claimed invention and the prior art. In the instant case the structure of the prior art is substantially similar to that of the claimed invention such that the structure of the prior art is able to carry out the claimed intended use. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. MPEP 2111.02(II).
The limitation of the three-dimensionally shaped body configured to be placed on a stage of the three-dimensionally shaped article production apparatus has been considered. This limitation has been determined to be functional limitations that do not further limit the structure of the instantly claimed member. In the instant case the structure of the prior art is substantially similar to that of the claimed invention such that the structure of the prior art is able to carry out the claimed intended use. Claimed functions are presumed to be inherent where the claimed and prior art products are identical in structure. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. MPEP 2112.01(I). 
Regarding claim 2, Mott teaches a sheet (i.e. plate) (2:24-44, Fig. 1)
Regarding claim 4, Mott teaches a thin sheet 21 covering the uniformly permeable layer 20 without apertures 22 in an outer peripheral region and that the apertures 22 are spaced further apart at the edges of sheet 21, permitting less flow through a given area (2:24-44, Figs. 1-4, 9).
Regarding claim 5, Mott teaches the uniformly permeable layer 20 is made of compressed stainless steel powder that is sintered to bond the individual grains of powder together (2:27-34, Fig. 1).
Regarding claim 6, Mott teaches the porous metal layer has a pore size of less than 0.005” (127 um) and some applications require a pore size down to 0.001” (25.4 um) or smaller (3:5-15). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 7, Mott teaches the porous metal object is made to control flow of liquid there through (1:11-15, 2:34-44).
Regarding claim 16, Mott teaches the size and spacing of the apertures controls the flow through the permeable layer where apertures 22 spaced further apart at the edges of the sheet permit less flow through in a given area (2:40-44, Fig. 1), the spacing of the apertures 22 controls the gas flow to create areas of flow through the top surface at point 30 and areas with no gas flow from the upper surface at point 32 (2:45-72, Figs. 2 and 9), and the openings may be provided in patterns with different spacing, shapes, and sizes (3:54-75, 4:1-13. Figs. 3-6). Mott also teaches the bottom of the end of the uniformly permeable layer 20 is coated with a thin sheet 21 without any apertures 22 (2:24-44, Fig. 1). In light of these teachings in Mott one of ordinary skill in the art can vary the spacing, size, and shape of the apertures to control the gas flow, including creating a second portion disposed within 0.2xL mm from an outer periphery of the length L of the surface of the body through routine experimentation in the absence of unexpected results. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mott (US 3,264,720) in view of either one of Hodge (US 3,328,139) or Artz (US 2003/0180171) and Paroda (US 2016/0082670) as applied to claim 1 above.
Regarding claim 8, Mott teaches a porous metal object with varied permeability to control the flow of a gas there through (1:11-15, 50-55).
Mott is silent to using the taught metallic substrate with pores in a three-dimensionally shaped article production apparatus.
Paroda teaches a stage for use in a 3D printer having a plurality of openings there through ([0008] and [0009]) comprising a stage plate 202 with a plurality of openings 206 ([0024] and Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to use the porous metal object of Mott in the apparatus of Paroda because it is permeable (Mott 1:11-15, 50-55) as required in the additive manufacturing apparatus of Paroda (Paroda plate 202 Fig. 2) with advantageous control of the flow of a gas there through (Mott 1:11-15, 50-55).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mott (US 3,264,720) in view of either one of Hodge (US 3,328,139) or Artz (US 2003/0180171) and either one of Swanson (US 2014/0178588) or Hofmann (US 2014/0202595) as applied to claim 1 above, and further in view of one of Guenster (WO 2014/049159 with citations from US 2015/0246485) or Lacy (US 2015/0064019).
Regarding claim 8, Mott teaches a porous metal object with varied permeability to control the flow of a gas there through (1:11-15, 50-55).
Mott is silent to using the taught metallic substrate with pores in a three-dimensionally shaped article production apparatus.
Guenster teaches using a bottom filter 3 ([0016], [0081], and Fig. 1) for stabilizing powder in a powder bed ([0011] and [0070]) in the field of additive manufacturing ([0002] and [0041]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to use the porous metal object of Mott in the apparatus of Guenster because it is permeable (Mott 1:11-15, 50-55) as required in the additive manufacturing apparatus of Guenster (Guenster filter 3 Fig. 1) with advantageous control of the flow of a gas there through (Mott 1:11-15, 50-55).
As an alternative to Guenster, Lacy teaches direct metal laser melting ([0002]) of a porous material such as a metal foam that is built up then sintered ([0024]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to manufacture the member of Mott using the process of Lacy because it allows for printing of porous media with variable porosity/permeability throughout based on optimizing the cooling flow there through (Lacy [0024]). Printing the porous metal of Mott using direct metal laser melting of Lacy reads on a three-dimensionally shaped article production apparatus comprising the member of claim 1 because the apparatus is printing on the stage a porous member substantially similar to the instantly claimed member.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-8 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 12-16, and 18-20 of copending Application No. 15/646,486 (App ‘486) (reference application) in view of Mott (US 3,264,720) and either one of Hodge (US 3,328,139) or Artz (US 2003/0180171).
App ‘486 teaches a three-dimensional shaped article shaping stage comprising a porous structure (claim 1), but is silent to a plurality of pores through a height of the body and sealed pores.
Mott teaches a porous metal object (1:11-15, 50-55) comprising a thin sheet of stainless steel 21 with apertures 22 coated with grains of fine stainless steel powder that are compressed on top of the sheet 21 (2:24-44, Fig. 1) where the flow rate from a given area is controlled by the openings in the impermeable metal layer (3:1-4) and the spacing of the apertures influence the gas flow from the upper surface and the presence of spots with little to no flow on the downstream side of the layer with flow of gas at point 30 (i.e. a first portion have a plurality of pores through a height of the three-dimensionally shaped body)  and no gas flow from the upper surface layer at point 32 (i.e. a second portion having a plurality of the pores sealed wherein the second portion is surrounded by the first portion) (2:45-73, Fig. 9). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in App ‘486 to include both open and sealed pores to control the gas flow (1:11-15, 50-55, 2:45-73, Fig. 9).
App ‘486 is silent to the porosity of the first portion.
Hodge teaches porous metal shape with an effective porosity of about 5 to 30 percent of the bulk volume (1:10-14, 58-62) manufactured by compacting and heating metal powder (1:66-72, 2:1-6).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to make App ‘486 with a porosity of about 5 to 30 percent by volume because the resulting object can be machined, ground, and the like where the higher porosity does not form an object that is too fragile for such processing (Hodge 11:20-31) and this porosity is sufficiently permeable to allow a fluid to flow through the material (Hodge 2:22-34, 8:40-73).
As an alternative to Hodge, Artz teaches a metal foam ([0003], [0013]) of sinterable metallic powder ([0030]) with a porosity of about 20 to 70 volume percent ([0040], [0066]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to make App ‘486 with a porosity of about 20 to 70 volume percent because it provides the benefits of open porosity while maintaining the structural integrity of the object (Artz [0066]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735               


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735